Citation Nr: 1734457	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for familial adenomatous polyposis (FAP) or attenuated FAP.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In February 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board decision.  In a memorandum decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board decision with regard to the Veteran's knee claims, and vacated the decision with regard to the above captioned issue.  The Court remanded this matter to the Board to obtain a medical opinion, which was obtained.


FINDINGS OF FACT

1.  The Veteran's APC gene is congenital and preexisting service, which was not worsened beyond its normal progression as a result of service.

2.  The Veteran's claimed FAP and attenuated FAP are otherwise unrelated to a period of service.


CONCLUSION OF LAW

The criteria for service connection for FAP and attenuated FAP have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While the Veteran indicated he is in receipt of Social Security Administration (SSA) disability benefits and submitted a release for SSA records in September 2011 and December 2012, the former release explicitly identified the relevant conditions to be diabetes and peripheral neuropathy.  Moreover, the Veteran subsequently informed VA in a December 2014 VCAA Notice Response that VA already had all of his SSDI records.  Given the Veteran's assertion that VA already has all of the records that are in SSA's possession, the Board concludes that a remand to seek SSA records is not warranted, as, by the Veteran's own admission, any records that might be obtained would be duplicative of evidence that is already of record.  As such, the SSA records are found not to be potentially relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA need not obtain SSA records in every case in order to rule out their relevance).  Moreover, service connection in this case turns on a highly technical medical determination, which was addressed by a medical expert.  There is no suggestion that such a discussion would have been included in the SSA records.

In a September 2007 Notice of Disagreement, the Veteran also identified private treatment records from Dr. L.T. but informed VA that his personal attempts to obtain the records resulted in learning that they had been destroyed after a police investigation.  The Board concludes that any attempts to obtain these records would therefore be futile.  38 C.F.R. § 3.159 (c)(1).

The Board notes that the Court remanded this matter in order to provide the Veteran with an additional VA examination or medical opinion.  An additional medical opinion has been provided in substantial compliance with the Court's previous remand instructions.  The Board finds the medical opinion to be adequate for rating purposes, as the physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

FAP

At issue is whether the Veteran is entitled to service connection for FAP or attenuated FAP which he alleges was due to a mutated adematous polyposis coli (APC) gene that mutated as a result of his presumed exposure to herbicide agents during his service in the Republic of Vietnam.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran's DD-214 confirms service in Vietnam from August 1969 through August 1970, and, therefore, exposure to herbicide agents is conceded.  However, FAP and attenuated FAP are not one of the conditions for which service connection is presumed for exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection based on herbicide agent exposure may be demonstrated directly.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Service connection, however, may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  Quirin v. Shinseki, 22 Vet. App. 390 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

The Veteran was diagnosed with FAP, or attenuated FAP, for which he is prescribed medication to slow the growth of polyps identified during February 2008 and November 2009 colonoscopies.  Moreover, VA treatment records reveal genetic testing in January 2009 that show he has the inherited APC gene mutation.  

Service treatment records are unremarkable for evidence of colon polyps or a diagnosis of FAP, and FAP was not diagnosed for many years after service.  

The Veteran provided the following relevant definitions and information from the Mayo Clinic, Cancer.net, and the National Cancer for Biotechnology Information.  FAP is an inherited disorder in which 100 or more precancerous polyps develop throughout the large intestine and rectum during childhood or adolescence.  See also Polymnia Galiatsatos and William D. Foulkes, Familial Adenomatous Polyposis, 101(2) AM. J. GASTROENTEROL. 385 (2006).  Attenuated FAP is characterized by a significant risk for colon cancer but fewer colonic polyps.  Id.   Mutation in the APC gene causes FAP.  Attenuated FAP is characterized by a significant risk for colon cancer but fewer colonic polyps.  Also, the evidence from Novartis Oncology suggests an association between genetic mutation, cancer, and environmental factors, such as exposure to chemical carcinogens including xenoestrogens-of which herbicide agent exposure is identified as one.  

The Veteran was provided with a medical opinion in April 2017 from a VA specialist in hematology and oncology.  The VA specialist indicated that the genetic mutations causing FAP syndrome are germline mutations (due to their presence in a blood specimen), and that germline mutations are inherited and are present from conception in all body tissues of an affected individual.  The VA specialist acknowledged that some APC mutations are due to environmental causes, but explained that that these mutations are somatic mutations.  The specialist clarified that somatic mutations are found localized in tissue from polyps and tumors, but they are not found in all body tissues.  The VA specialist concluded that there is no evidence of a somatic or acquired mutation in this case.  The VA specialist ultimately concluded that the there was a "near zero probability" that the Veteran's APC gene mutation began during or was cause by military service, and that the Veteran was predisposed to an increased risk of colonic neoplasm at birth.  Additionally, the Board notes that the VA specialist appended voluminous medical literature to the opinion to underscore his conclusion.

The weight of the evidence indicates that the Veteran is not entitled to service connection for FAP or attenuated FAP to include as a result of an APC gene mutation.  An April 2017 VA specialist opined that the Veteran's APC gene mutation was inherited and presence since birth.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board concludes that the Veteran's APC gene was a congenital condition that pre-existed service.  Nevertheless, the weight of the evidence is not sufficient to demonstrate that the Veteran's APC gene mutation was otherwise worsened by a period of service to include herbicide agent exposure.  The April 2017 VA specialist noted that there was no evidence of a somatic or acquired mutation.  Additionally as previously noted, service treatment records are unremarkable for evidence of colon polyps or a diagnosis of FAP, and FAP was not diagnosed for many years after service.  Therefore, criteria for service connection due to an APC gene mutation have not been met.

Additionally, the Veteran's claimed FAP and attenuated FAP are not otherwise related to a period of service.  The Veteran's treatment records do not include an in-service incurrence related to colon polyps.  The Veteran did incur herbicide agent exposure, but the evidence of record does not indicate a direct connection to FAP or attenuated FAP.  The record does not contain a medical opinion suggestive of a medical nexus between FAP and attenuated FAP an in-service incurrence.  The Veteran has not claimed that his FAP or attenuated FAP is related to his service beyond alleging that herbicide agent exposure caused an APC gene mutation.  Finally, FAP did not begin to manifest until many years after separation of service.

The Veteran has made multiple statements regarding his theory of the etiology of FAP. The Veteran's statements, regarding the etiology of FAP however, are incompetent to establish any medical facts in this case.  There is no evidence within the Veteran's observational or descriptive capacity that could attribute herbicide agent exposure to genetic mutation and/or development of FAP.  The Board finds that this determination is an extremely complex medical question, and the Veteran has not demonstrated the medical training or expertise necessary to render such judgment.  Jandreau v. Nicholson, 492 F.3d 1372, 1375 (Fed. Cir. 2007)

The Veteran has provided internet research and scientific literature in an attempt to establish an association between FAP and herbicide exposure.  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert, does not suggest a plausible causality, and is not particular to the facts of this case.  The Board obtained a medical opinion to address that literature, but the opinion from a medical specialist concluded that the Veteran's APC mutations were not caused by or aggravated by a period of service to include herbicide agent exposure or otherwise caused by service.

Here, the weight of the probative evidence of record indicates that the Veteran's APC mutation is congenital and pre-existed service, but it was not worsened by a period of service.  Additionally, the weight of the evidence does not demonstrate that the Veteran's claimed FAP and attenuated FAP were otherwise related to a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for FAP and attenuated FAP to include as a result of an APC mutation or herbicide agent exposure is denied.


ORDER

Service connection for FAP or attenuated FAP is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


